Case 2:19-cv-00632 Document 22 Filed 05/15/20 Page 1 of 8 PagelD #: 155

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

CENTER FOR BIOLOGICAL DIVERSITY,
SIERRA CLUB, WEST VIRGINIA
HIGHLANDS CONSERVANCY, and OHIO
VALLEY ENVIRONMENTAL COALITION,

Case No. 2:19-cv-00632
(Judge John T. Copenhaver, Jr.)

Plaintiffs,
Vv.

UNITED STATES FISH AND WILDLIFE
SERVICE; DAVID BERNHARDT, in his
official capacity as Secretary of the

United States Department of the Interior;
AURELIA SKIPWITH, in her official capacity
as Director of U.S. Fish and Wildlife

Service; U.S. OFFICE OF SURFACE MINING
RECLAMATION AND ENFORCEMENT;
LANNY ERDOS, in his official capacity as
Principal Deputy Director Exercising the Authority
of the Director of the Office of Surface

Mining Reclamation and Enforcement,

Defendants.

Nee” Se Nomar” Nese” Nee” Nee Naseer” Nee” Nee” Near? Nene” Nee Nene Ne Nee Nee” Ne? ee ee a ee

 

STIPULATED SETTLEMENT AGREEMENT AND ORDER

This Stipulated Settlement Agreement (“Agreement”) is entered into by and between
Plaintiffs Center for Biological Diversity, Sierra Club, West Virginia Highlands Conservancy,
and Ohio Valley Environmental Coalition (collectively, “Plaintiffs”) and Defendants United
States Fish and Wildlife Service (“Service”), David Bernhardt, in his official capacity as
Secretary of the United States Department of the Interior (“Interior”), Aurelia Skipwith, in her
official capacity as Director of the Service, U.S. Office of Surface Mining Reclamation and
Enforcement (“OSMRE”), and Lanny Erdos, in his official capacity as Principal Deputy Director
Exercising the Authority of the Director of OSMRE (collectively, “Federal Defendants”), who,

by and through their undersigned counsel, state as follows:
Case 2:19-cv-00632 Document 22 Filed 05/15/20 Page 2 of 8 PagelD #: 156

WHEREAS, in 1996, the Service issued its Biological Opinion and Conference Report on
Surface Coal Mining and Reclamation Operations under the Surface Mining Control and
Reclamation Act of 1977 (“1996 Biological Opinion”) and accompanying incidental take
statement (“ITS”);

WHEREAS, in April 2017, OSMRE requested reinitiated consultation with the Service
pursuant to Section 7(a)(2) of the Endangered Species Act (“ESA”) on its regulatory program
governing surface coal mining activities under Title V of the Surface Mining Control and
Reclamation Act of 1977 (““SSMCRA”);

WHEREAS, OSMRE generally relies on the 1996 Biological Opinion for purposes of
ESA compliance for the SMCRA Title V regulatory program and will continue to do so until the
conclusion of the reinitiated consultation;

WHEREAS, on September 4, 2019, Plaintiffs filed a complaint seeking declaratory and
injunctive relief in the above-captioned action;

WHEREAS, pending completion of the final biological opinion, the Service intends to
submit guidance, within 60 days from the date of this Agreement, to the West Virginia
Department of Environmental Protection that may be used in the development of Protection and
Enhancement Plans (“PEPs”) pursuant to SMCRA implementing regulations at 30 C.F.R.

§ 780.16(b) for surface coal mining and reclamation operations that may affect the Guyandotte
River crayfish. The Service intends that such guidance will provide measures for minimizing
impacts to and monitoring of the Guyandotte River crayfish. The parties understand that, after
issuance, the Service will provide a copy of the guidance to Plaintiffs’ counsel;

WHEREAS, the parties understand that pending completion of the final biological
opinion on the SMCRA Title V regulatory program, Federal Defendants will provide Plaintiffs’

counsel with (1) copies of any final PEP for any approved permit action that may affect the
Case 2:19-cv-00632 Document 22 Filed 05/15/20 Page 3 of 8 PagelD #: 157

Guyandotte River crayfish, and (2) copies of any final comments that the Service submitted to
the West Virginia Department of Environmental Protection in relation to any such approved
permit action;

WHEREAS, the parties, by and through their authorized representatives, and without any
admission or final adjudication of the issues of fact or law with respect to Plaintiffs’ claims, have
reached a settlement that they consider to be a just, fair, adequate, and equitable resolution of the
disputes set forth in Plaintiffs’ complaint;

WHEREAS, the parties agree that settlement of this action in this manner is in the public
interest and is an appropriate way to resolve the dispute between them,

NOW, THEREFORE, the parties hereby stipulate and agree as follows:

1. On or about October 16, 2020, the Service shall submit its final biological opinion
to OSMRE on the SMCRA Title V regulatory program. Upon receipt of the final biological
opinion from the Service, Federal Defendants shall file the biological opinion as an attachment to
a status report to the Court.

2. OSMRE shall make a determination pursuant to 50 C.F.R. § 402.15 within 30
days after receipt of the final biological opinion and notify Plaintiffs of that determination.

3. The order entering this Agreement may be modified by the Court upon good
cause shown, consistent with the Federal Rules of Civil Procedure, by written stipulation
between the parties filed with and approved by the Court, or upon written motion filed by one of
the parties and granted by the Court. In the event that either party seeks to modify the terms of
this Agreement, including the deadlines specified in paragraphs 1 or 2, or in the event ofa
dispute arising out of or relating to this Agreement, or in the event that either party believes that
the other party has failed to comply with any term or condition of this Agreement, the party

seeking the modification, raising the dispute, or seeking enforcement shall provide the other
Case 2:19-cv-00632 Document 22 Filed 05/15/20 Page 4 of 8 PagelD #: 158

party with notice of the claim. The parties agree that they will meet and confer (either
telephonically or in person) at the earliest possible time in a good-faith effort to resolve the claim
before seeking relief from the Court. If the parties are unable to resolve the claim themselves,
either party may seek relief from the Court.

4, In the event that Defendants fail to meet a deadline specified in paragraphs 1-2
and have not sought to modify it, Plaintiffs’ first remedy shall be a motion to enforce the terms
of this Agreement, after following the dispute resolution procedures described above. This
Agreement shall not, in the first instance, be enforceable through a proceeding for contempt of
court.

5. This Agreement requires only that the Defendants take the actions specified in
paragraphs 1-2. No provision of this Agreement shall be interpreted as, or constitute, a
commitment or requirement that Defendants take action in contravention of the ESA, the
Administrative Procedure Act (“APA”), or any other law or regulation, either substantive or
procedural. Nothing in this Agreement shall be construed to limit or modify the discretion
accorded to the Service by the ESA, the APA, or general principles of administrative law with
respect to the procedures to be followed in making any determination required herein, or as to
the substance of any determination required herein. To challenge any final determination issued
in accordance with this Agreement, Plaintiffs will be required to file a separate action, and
Defendants reserve the right to raise any applicable claims or defenses in response thereto.

6. No part of this Agreement shall have precedential value in any pending or future
litigation or administrative action or in representations before any court or forum or in any public
setting. No party shall use this Agreement or the terms herein as evidence of what does or does
not constitute a reasonable timeline for making determinations regarding the progress or

completion of ESA consultation.
Case 2:19-cv-00632 Document 22 Filed 05/15/20 Page 5 of 8 PagelD #: 159

7. Nothing in this Agreement shall be construed or offered as evidence in any
proceeding as an admission or concession of any wrongdoing, liability, or any issue of fact or
law concerning the claims settled under this Agreement or any similar claims brought in the
future by any other party. Except as expressly provided in this Agreement, the parties do not
waive or relinquish any legal rights, claims, or defenses they may have. This Agreement is
executed for the purpose of settling Plaintiffs’ complaint, and nothing herein shall be construed
as precedent having preclusive effect in any other context.

8. Nothing in this Agreement shall be interpreted as, or shall constitute, a
requirement that Defendants are obligated to pay any funds exceeding those available, or take
any action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other
applicable appropriations law.

9. The parties agree that this Agreement was negotiated in good faith and it
constitutes a settlement of claims disputed by the parties. By entering into this Agreement, the
parties do not waive any legal rights, claims, or defenses, except as expressly stated herein. This
Agreement contains all of the terms of agreement between the parties concerning Plaintiffs’
complaint, and is intended to be the final and sole agreement between the parties with respect
thereto. The parties agree that any prior or contemporaneous representations or understanding
not explicitly contained in this written Agreement, whether written or oral, are of no further legal
or equitable force or effect.

10. The undersigned representatives of each party certify that they are fully
authorized by the party or parties they represent to agree to the terms and conditions of this
Agreement and do hereby agree to the terms herein. Further, each party, by and through its

undersigned representative, represents and warrants that it has the legal power and authority to
Case 2:19-cv-00632 Document 22 Filed 05/15/20 Page 6 of 8 PagelD #: 160

enter into this Agreement and bind itself to the terms and conditions contained in this
Agreement.

11. The terms of this Agreement shall become effective upon entry of an order by the
Court approving the Agreement.

12. | DISMISSAL OF ALL CLAIMS - Upon adoption of this Agreement by the Court,
all counts of Plaintiffs’ complaint shall be dismissed with prejudice. Notwithstanding the
dismissal of all claims, however, the parties hereby stipulate and respectfully request that the
Court retain jurisdiction to oversee compliance with the terms of this Agreement and to resolve
any motions to modify such terms. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375
(1994).

13. This Agreement shall not preclude Plaintiffs from bringing a separate action
challenging any new biological opinion issued by the Service and/or OSMRE’s actions in light
of its section 7 obligations and the Service’s final biological opinion. Nor does the Agreement in
any manner foreclose Plaintiffs from commencing a new action to challenge any ongoing or
future reliance by OSMRE on the 1996 Biological Opinion 30-days after the Service has issued
any new biological opinion.

14. Upon entry of an order dismissing all claims in Paragraph 12, Defendants agree
that Plaintiffs will be entitled to reasonable attorney’s fees and costs incurred by their counsel,
pursuant to the ESA, 16 U.S.C. § 1540(g)(4). Defendants agree to pay, and Plaintiffs agree to
accept, $29,200 in full and complete satisfaction of any and all claims pursuant to the ESA, the
Equal Access to Justice Act, and/or any other statute or common law theory, for all attorney’s

fees and costs incurred by Plaintiffs in connection with the above-captioned lawsuit through and

including the date of such dismissals.
Case 2:19-cv-00632 Document 22 Filed 05/15/20 Page 7 of 8 PagelD #: 161

15. | Defendant’s payment described in Paragraph 14 above will be made by electronic

funds transfer to the Center for Biological Diversity for appropriate distribution.

16. Within ten (10) days of dismissal of all claims pursuant to this Agreement,

counsel for Plaintiffs will provide Defendants with the following information necessary for

Defendants to process the payment described in Paragraph 15 above by electronic funds transfer:

the payee’s name, the payee’s address, the payee’s bank account number, the account type, the

name of the payee’s bank, the bank routing transit number, and the payee’s tax identification

number.

17. Defendants agree to submit all necessary paperwork for the processing of the

payment described in Paragraphs 14 and 15 above to the appropriate office(s) within ten (10)

business days of receiving the information necessary for processing the electronic funds transfer

described in Paragraph 16 above.

18. By this Agreement, Defendants do not waive any right to contest fees claimed by

Plaintiffs or Plaintiffs’ counsel, including hourly rates, in any future litigation. Further, this

Agreement has no precedential value and shall not be used as evidence in any other attorney’s

fees litigation.

Dated: April 7, 2020

/s/ Jared M. Margolis
Jared M. Margolis (OR Bar No. 146145)

CENTER FOR BIOLOGICAL DIVERSITY
2852 Willamette St. #171

Eugene, OR 97405

Phone: (802) 310-4054

Email: jmargolis@biologicaldiversity.org

Attorney for Plaintiff Center for Biological
Diversity

/s/ Benjamin A. Luckett
Benjamin A. Luckett (WV Bar No. 11463)

Respectfully submitted,

JEAN E,. WILLIAMS

Deputy Assistant Attorney General
SETH M. BARSKY

Section Chief

MEREDITH L. FLAX

Assistant Section Chief

/s/ Mark Arthur Brown

MARK ARTHUR BROWN

Senior Trial Attorney

United States Department of Justice
Environment & Natural Resources Division
Case 2:19-cv-00632 Document 22 Filed 05/15/20 Page 8 of 8 PagelD #: 162

Appalachian Mountain Advocates

P.O. Box 507

Lewisburg, WV 24901
Phone: (304) 645-0125

Email: bluckett@appalmad.org
Local Attorney and Attorney for Sierra Club,
West Virginia Highlands Conservancy and Ohio

Valley Environmental Coalition

Attorneys for Plaintiffs

SO ORDERED:

fn fo ED,

Qe

Ss. District Judge

Dated:

May 15

3

Wildlife & Marine Resources Section
P.O. Box 7611

Washington, DC 20044-7611

Tel: (202) 305-0210

Fax: (202) 305-0275

E-mail: mark. brown@usdoj.gov
Attorneys for Defendants
